DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-25, 37, 41, 43-70 are cancelled.
Claims 26-36, 38-40, 42, 71-89 are pending.
Claims 71-87 are withdrawn.
Claims 26-36, 38-40, 42 and 88-89 are addressed on the merits herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: An operator in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the operator as feature 320, which includes an actuator 322 such as a motor or the like, and an operator mechanism such as a three bar system, four bar system, screw drive, chain drive or the like, and a guide linkage 326.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: At least one pleat guide in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the pleat guide as 802 which may include a corrugated strut, sheets or the like.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: An operator mechanism in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the operator mechanism as feature 324 which includes a three bar system, four bar system, screw drive, chain drive or the like.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: An operator actuator claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the operator actuator which may be an electric motor, hydraulic motor, or the like.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-30, 32, 34-36, 38, 40, 42 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigenberg et al (“Vigenberg”) (US 5,694,996) in view of Whittlesea et al (“Whittlesea”) (US 2006/0185249).
Re claim 26, Vigenberg discloses a ventilation modulating fenestration system (Fig. 1-4) comprising: 
a fenestration assembly (Fig. 1) configured for installation in a building (Col 3 lines 55-57), the fenestration assembly (Fig. 1) includes: 
a fenestration frame (1) having a frame profile (profile of 1) surrounding a light shaft (interior to 1); and 
a translucent panel (3) movably coupled (Fig. 1) with the fenestration frame (1), the translucent panel (3, 16) includes a light opening profile (of 2) surrounding the light shaft (interior to 1); 
a concealed screen assembly (6) coupled between the fenestration frame (1) and the translucent panel (3, 16), the concealed screen assembly (6) includes: 
a screen membrane (6) extending from the translucent panel (3, 16) toward (in looking at Fig. 1, 6 extends on three sides of the assembly; thus, for example, on the right side of 6, 6 extends from 3, which is inside 2, in a vertical direction towards 1), the fenestration frame (1), the screen membrane (6) envelops (Fig. 4) a continuous ventilation perimeter opening (between 3/16 and 1) between the translucent panel (3, 16) and the fenestration frame (1); and
wherein the screen membrane (6) is offset from (Fig. 4) the light shaft (within 1),
but fails to disclose an operator coupled between the fenestration frame and the translucent panel, the operator is configured to transition the translucent panel between open and closed position (though, Fig. 1 discloses the panel in an open position, but the reference does not disclose the manner by which the panel is opened).  
However, Whittlesea discloses an operator (80, the worm gear and motor of [0040], as well as 40/50, at least a functional equivalent of that which is described above) coupled between the fenestration frame (10) and the translucent panel (14), the operator (80, the worm gear and motor of [0040], as well as 40/50) is configured to transition the translucent panel (14) between open (Fig. 4) and closed position (Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation modulating fenestration system of Vigenberg with an operator coupled between the fenestration frame and the translucent panel, the operator is configured to transition the translucent panel between open and closed position as disclosed by Whittlesea in order to automate opening and closing thereof, simplifying use, and to allow for remote operation thereof ([0040]).  
Re claim 27, Vigenberg as modified discloses the ventilation modulating fenestration system of claim 26, wherein the continuous ventilation perimeter opening (between 3/16 and 1) extends along each side (Fig. 1, including 18) of each of the fenestration frame (1) and the translucent panel (3, 16) with the translucent panel (3, 16) in the open position (Fig. 1).
Re claim 28, Vigenberg as modified discloses the ventilation modulating fenestration system of claim 26, wherein the concealed screen assembly (6) includes stored (Fig. 4) and deployed configurations (Fig. 1): in the deployed configuration (Fig. 1) the screen membrane (6) spans the continuous perimeter ventilation opening (at least 3 sides thereof, between 3/16 and 1) between the fenestration frame (1) and the translucent panel (3, 16); and in the stored configuration (Fig. 4) the screen membrane (6) is retained within a screen housing (4) outside of the light shaft (within 1).
Re claim 29, Vigenberg as modified discloses the ventilation modulating fenestration system of claim 28, wherein at least the screen membrane (6) is offset from (Fig. 1, Fig. 4) the light shaft (interior to 1) in each of the deployed (Fig. 1) and stored configurations (Fig. 4).
Re claim 30, Vigenberg as modified discloses the ventilation modulating fenestration system of claim 29, wherein the screen membrane (6) offset from the light shaft (interior to 1) includes the screen membrane (6) is outside of the light opening profile (profile of 2) of the translucent panel (3, 16) and the frame profile (profile of 1) of the fenestration frame (1).
Re claim 32, Vigenberg as modified discloses the ventilation modulating fenestration system of claim 29, wherein the screen membrane (6) includes a pliable screen membrane (6) configured to pleat in a stored configuration (Fig. 4) and unfold in a deployed configuration (Fig .1).
Re claim 34, Vigenberg as modified discloses the ventilation modulating fenestration system of claim 26, wherein the concealed screen assembly (6) includes a retention cage (1a) proximate to the screen membrane (6), and the retention cage (1a) is configured to brace (Fig. 4) the screen membrane (6).
Re claim 35, Vigenberg as modified discloses the ventilation modulating fenestration system of claim 34, but fails to disclose wherein the retention cage includes one or more deflectable tendons coupled between the fenestration frame and the translucent panel.
However, Whittlesea discloses wherein the retention cage (40) includes one or more deflectable tendons (40, as 40 deflects and rotates) coupled between the fenestration frame (22) and the translucent panel (within 12, see also Vigenberg).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation modulating fenestration system of Vigenberg wherein the retention cage includes one or more deflectable tendons coupled between the fenestration frame and the translucent panel as disclosed by Whittlesea in order to provide a smooth transition from the opening to closing configurations through use of deflectable linkages.  
Re claim 36, Vigenberg as modified discloses the ventilation modulating fenestration system of claim 34, but fails to disclose wherein the retention cage includes one or more struts coupled with one or more of the fenestration frame and the translucent panel.
However, Whittlesea discloses wherein the retention cage (40) includes one or more struts (40) coupled with one or more of the fenestration frame (22) and the translucent panel (within 12, see also Vigenberg).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation modulating fenestration system of Vigenberg wherein the retention cage includes one or more struts coupled with one or more of the fenestration frame and the translucent panel as disclosed by Whittlesea in order to provide a smooth transition from the opening to closing configurations through use of deflectable linkages.  
Re claim 38, Vigenberg as modified discloses the ventilation modulating fenestration system of claim 26, Whittlesea discloses wherein the operator (80, the worm gear and motor of [0040], as well as 40/50 includes a first operator (80, the worm gear and motor of [0040], as well as 40/50) proximate a first side jamb (side of 10) of the fenestration assembly (10) and a second operator (the same as the first operator but on the opposite side, as shown by Fig. 2) proximate a second side jamb (another side of 10) of the fenestration assembly (10); and the first and second operators (as described above) are configured to transition the translucent panel (Vigenberg: 3, 16) to the open position (Fig .4) wherein the translucent panel (Vigenberg: 3, 16) is remote from the fenestration frame (Vigenberg: 1) with the continuous ventilation perimeter (Vigenberg: such as at 18, and between 1 and 3/16) opening therebetween.
Re claim 40, Vigenberg as modified discloses the ventilation modulating fenestration system of claim 26, Whittlesea discloses wherein the operator (80, the worm gear and motor of [0040], as well as 40/50 includes:
an operator mechanism (80, at least a functional equal vent) coupled between the fenestration frame (10) and the translucent panel (of Vigenberg);
an operator actuator (the motor of [0040]) coupled with the operator mechanism (80); and
a guide linkage (40) coupled between the fenestration frame (10) and the translucent panel (12, and of Vigenberg).
Re claim 42, Vigenberg as modified discloses the ventilation modulating fenestration system of claim 26, wherein the fenestration assembly (Fig. 1) includes a skylight fenestration assembly (Fig. 1, as Col 3 line 55-57 discloses use on an inclined roof).
Re claim 88, Vigenberg as modified discloses the light modulating fenestration system of claim 34, wherein the screen membrane (6) is interposed between (Fig. 4) the operator (Whittelsea: 80, the worm gear and motor of [0040], as well as 40/50) proximate an interior (within 1) of the fenestration assembly (Fig. 1) and the retention cage (1a) proximate an exterior (exterior of Fig. 1) of the fenestration assembly (Fig .1).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigenberg et al (“Vigenberg”) (US 5,694,996) in view of Whittlesea et al (“Whittlesea”) (US 2006/0185249) and Burton et al (“Burton”) (US 2008/0110110).
Re claim 31, Vigenberg as modified discloses the ventilation modulating fenestration system of claim 26, but fails to disclose wherein the light shaft includes a light shaft profile of a rough opening frame, and each of the light opening profile of the translucent panel and the frame profile of the fenestration frame are flush with or recessed from the light shaft profile.
However, Burton discloses wherein the light shaft (within 30) includes a light shaft profile (profile of 20) of a rough opening frame (30), and each of the light opening profile (within 800) of the translucent panel (Fig .1C) and the frame profile (profile of 800) of the fenestration frame (8) are flush with or recessed from the light shaft profile (prolife of 20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation modulating fenestration system of Vigenberg wherein the light shaft includes a light shaft profile of a rough opening frame, and each of the light opening profile of the translucent panel and the frame profile of the fenestration frame are flush with or recessed from the light shaft profile as disclosed by Burton in order to reduce space taken by the system and to increase aesthetic appeal.  

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigenberg et al (“Vigenberg”) (US 5,694,996) in view of Whittlesea et al (“Whittlesea”) (US 2006/0185249) and Jacobsen (US 2008/0120930).
Re claim 33, Vigenberg as modified discloses the ventilation modulating fenestration system of claim 32, but fails to disclose wherein the concealed screen assembly includes at least one pleat guide configured to bias the pliable screen membrane to pleat in at least the stored configuration.
However, Jacobsen wherein the concealed screen assembly (13) includes at least one pleat guide ([0054], the pleating disclosed by Vigenberg) configured to bias the pliable screen membrane (13) to pleat (Vigenberg) in at least the stored configuration (Vigenberg, see also [0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation modulating fenestration system of Vigenberg wherein the concealed screen assembly includes at least one pleat guide configured to bias the pliable screen membrane to pleat in at least the stored configuration as disclosed by Jacobsen in order to simplify movement of the screen into the stored configuration in a simple and inexpensive fail-safe manner ([0054]). 

Claim(s) 39 and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigenberg et al (“Vigenberg”) (US 5,694,996) in view of Whittlesea et al (“Whittlesea”) (US 2006/0185249) and Freddy (EP 2385184).
Re claim 39, Vigenberg as modified discloses the ventilation modulating fenestration system of claim 26, but fails to disclose wherein the translucent panel is parallel to the fenestration frame in the open position.
However, Freddy discloses wherein the translucent panel (3, although 3 is shown as a dome, the panel of Vigenberg is planar, and thus, the panel of Vigenberg utilized with 2 of Freddy would meet the claim) is parallel to (Fig. 2)  the fenestration frame (7) in the open position (Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation modulating fenestration system of Vigenberg wherein the translucent panel is parallel to the fenestration frame in the open position as disclosed by Freddy in order to provide a large partiture for smoke ventilation ([0006]).  
Re claim 89,  Vigenberg as modified discloses the ventilation modulating fenestration system of claim 40, wherein the guide linkage (Whittelsea: 40) is configured to guide movement (Whittelsea: Fig. 5) of the translucent panel (Vigenberg: 3, 16) between the open and closed positions (Whittelsea: Fig. 2, Fig. 5) but fails to disclose maintaining the translucent panel parallel to the fenestration frame.
However, Freddy discloses maintaining the translucent panel (3, Vigenberg: 3, 16) parallel (Freddy: Fig. 2) to the fenestration frame (Freddy: 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation modulating fenestration system of Vigenberg maintaining the translucent panel parallel to the fenestration frame as disclosed by Freddy in order to provide a large partiture for smoke ventilation ([0006]).  




Response to Arguments 
Claim Interpretations 35 USC 112:  Applicant’s argument with respect to the claims interpreted under 35 USC 112 have been considered but are not persuasive.  
Applicant argues that the stated terminology denotes sufficient structure based on two principles.  The first is that the prior art asserted allegedly shows the 112(f) terminology, and that the Examiner has been readily able to search, review and apply the terminology.  This is a true statement, but misconstrues the prior art and the search conducted by the Examiner.  The Examiner did not search for, or find, a “structural” operator.  The Examiner searched, found, and relied upon the “structure” as interpreted under 112f.  In other words, as per Applicant’s example, the Examiner found an “operator” as defined in Applicant’s specification, and/or functional equivalents thereof.  
Applicant next contends that the provisions in the specification provides sufficient description sufficient to inform one of ordinary skill that the objected to terms denote structure.  Again, this is a true statement.  If the specification did not denote sufficient structure to accomplish the claimed function, than the terminology would be subjected to a rejection under 35 USC 112.  
It appears Applicant interprets the above reference to 112(f) as one of a rejection or objection.  A claim interpretation in view of 112(f) is neither.  It is simply notice to Applicant how these terms are being interpreted, as having invoked 112(f).  As long as Applicant intended these features to be interpreted as those which are described in the specification and/or functional equivalents thereof, there is no objection and/or rejection to overcome, and no amendment or response is necessary.  
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
First, Applicant contends that the concealed frame assembly of Vigenberg is coupled with the main frame 1 and the external frame 4, and not the window glass 3 / window frame 2.  Thus, Applicant contends that the screen membrane is not “coupled” with the fenestration frame or the translucent panel.  First, this feature is no longer claimed.  Second, “coupled with” is extremely broad and does not denote any particular contact, juxtaposition, or connection.  The Earth is “coupled with” the moon while at a distance of 239,000 miles.  
Regarding Applicant’s arguments concerning the feature, “a translucent panel movably coupled with the fenestration frame,” Vigenberg clearly discloses a pivotal frame 2, which encircles the translucent panel 3, with respect to the fenestration frame 1.  Again, as described above, “coupled with” does not denote any particular contact, juxtaposition, or connection.  Because the frame 2, encircling the translucent panel 3, is pivotal with respect to fenestration frame 1, the prior art meets this claimed limitation.  
Regarding Applicant’s arguments concerning the amended language requiring the screen membrane extending from the translucence panel towards the fenestration frame, it is noted that “extending from” again does not denote any particular contact, juxtaposition, or connection.  Screen 6 of Vigenberg extends along three sides of the assembly.  The extension, for example, on the right side is in a direction from fenestration frame 1 towards (vertically) frame 2, which houses panel 3.  Thus, as shown in Fig. 1, especially on the right side, Vigenberg  discloses the screen membrane extending from the translucence panel towards the fenestration frame.
Applicant’s arguments regarding the remaining claims are addressed by the above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635